Citation Nr: 1208984	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  03-22 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active military service from May 1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to service connection for hypertension. 

The Veteran testified at a Board hearing at the RO before the undersigned Veteran's Law Judge in September 2006.  A transcript of the hearing is of record. 

In August 2007, March 2008, May 2010, and August 2011 the Board remanded the Veteran's claim for additional development. 


FINDING OF FACT

Resolving all doubt, the competent evidence shows that the Veteran's current hypertension is aggravated by his service connected diabetes mellitus.    


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for hypertension has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Analysis

The Veteran contends that his hypertension began during active service.  He also claims that it is secondary to a service connected disability.  

The Veteran is currently service connected for diabetes mellitus, which is rated as 20 percent disabling; posttraumatic stress disorder, which is rated as 10 percent disabling; bilateral hearing loss, which is rated as 80 percent disabling; and a left thigh scar, which is rated as 0 percent disabling.  The Veteran has also been awarded a total disability rating based on individual unemployabilty (TDIU).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The competent evidence of record indicates that the Veteran currently has hypertension and that is caused or aggravated by his service connected diabetes mellitus.  

An August 2007 VA examination report notes that the Veteran was given a diagnosis of essential hypertension, and that the examiner opined it is not caused by or a result of his PTSD.  A December 2009 VA examination report notes that the Veteran was given a diagnosis of essential hypertension, and that it is not related to service.  

A VA examination was conducted in August 2011.  The examiner noted a review of the Veteran's claim file.  Following physical examination, the Veteran was given a diagnosis of essential hypertension.  The examiner opined that the Veteran's hypertension is not due to his service connected diabetes mellitus since diabetes was diagnosed prior to hypertension, and that it is not caused or aggravated by his service connected PTSD.  The examiner also opined that the Veteran has extensive vascular disease, which is recognized in the medical literature to be contributed to by diabetes mellitus.  

There is no medical evidence of record indicating that the Veteran's hypertension is not part and parcel of his larger cardiovascular disease or that his hypertension is not aggravated by his service connected diabetes mellitus.  
At the very least, the evidence is in equipoise with respect to whether the Veteran has extensive cardiovascular disease, to include hypertension, or that his hypertension is aggravated by his service connected diabetes mellitus.   See 38 C.F.R. § 3.310.  

Accordingly, service connection for hypertension, to include as secondary to service-connected disability, is warranted. 


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disability, is granted. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


